DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 “Cross-Reference to Related Application” needs to be updated to reflect the status of the co-pending Continuation applications.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a distal cup of a deployment catheter, wall defining a distal opening (deployment catheter), a distal segment extending form a hook segment (tine) which is oriented at an acute angle relative to the wall (of the deployment catheter) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Regarding this rejection; the claims appear to be directed towards the deployment catheter of figure 3A in combination with the tine structure of figures 10A-10C and possibly 11A-11B.  The deployment catheter in figure 3A does not show a distal cup of a deployment catheter or what structure applicant intends a “distal cup” to be.  Further there is no acute angle for a distal segment (considered to be element 232) relative to the wall (shown but unlabeled) in fact the angle of the distal segment appears to be 180 degrees or parallel to the wall.   The specific structure of the deployment catheter and how the distal end of the IMD and tines in particular appears to be absent in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 12, 19 and 20 all recite a distal cup of a deployment catheter.  Although the specification mentions a distal cup of a deployment catheter there is no figure number associated with this structure nor is there discussion in the specification as to what the exact structure is or would be.    Figure 3A, of applicants disclosure, shows an opening 313 at the distal end of the delivery catheter 300, however it is unclear how this is a “cup”.  The dictionary definition of the word cup is “an open usually bowl-shaped drinking vessel” https://www.merriam-webster.com/dictionary/cup .  The structure of the distal opening (which is to be positioned adjacent to target implant sites) appears to be round blunt edges from the drawings, therefore the written description of the distal cup is not conveyed to one of ordinary skill in the art. 
Independent claims 1, 12, 19 and 20 also specify a distal segment of the hook assembly, which is positioned inside the opening of the distal cup at “an acute angle”.  An acute angle, as is known, is an angle, which is an angle which is less than 90 degrees.  There are no drawings labeled with an acute angle for the distal segment of the tine portion, which is within the delivery catheter.  Further, figure 3A is the only drawing with the IMD, tines included, which is within a delivery catheter.  The distal 
The remainder of the claims are also rejected in that they depend from previously rejected claims.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 4, 6, 7, 10 and 13-15 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification and the claims fail to render the term “about” to be definite.  No requisite degree for the word “about” has been provided by the claim language or the specification.  
Double Patenting Rejections 
Regarding Double Patenting Rejections (US 10,518,084 and US 10,071,243), neither of the co-pending patents claim a distal cup for the delivery catheter or tines within the distal end of a delivery catheter that have an acute angle at the distal end of the tine.  Therefore double patenting rejections will not be made in that this is considered to be a narrowing of the claim language.  
Potentially Allowable Subject Matter
Claims 1-20 are potentially allowable.  The allowable subject matter specifically included all of the limitations of the independent claims in combination with a distal cup of a deployment catheter and a distal segment tine assembly (of an IMD) which is loaded into the distal end of the delivery catheter and the distal segment is orientated at an acute angle relative to a wall of the delivery catheter. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792